Citation Nr: 1411372	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel






INTRODUCTION

The Veteran (appellant) served on active duty from August 1962 to July 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the RO in Waco, Texas, which denied the above claim. 

In November 2013, the Board requested a Veterans Health Administration (VHA) medical expert opinion in this case.  38 C.F.R. § 20.901(a) ; see 38 U.S.C.A. §§ 5109(a) , 7109(a).  The specialist's opinion, dated in November 2013, has been associated with the claims folder and, as required by law and regulation, the Board provided the veteran and his representative copies of this opinion and afforded him time to respond with additional evidence or argument.  38 C.F.R. § 20.903(a). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's hypertension has been aggravated beyond its natural progression by the medications prescribed for his service-connected schizoaffective disorder.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran asserts that he is entitled to service connection for hypertension because it is related to his service-connected schizoaffective disorder.  The Veteran has advanced two arguments as to this relationship.  The first is that his schizoaffective disorder, when uncontrolled, causes an increase in his blood pressure.  The second is that his hypertension is a side effect of his medications for schizoaffective disorder.  For the reasons that follow, the Board finds service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In order to succeed on a claim for secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.   See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The medical evidence of record shows the Veteran has a current diagnosis of hypertension.  The first element of his secondary service connection claim is met.  

The evidence of record shows the Veteran is service-connected for schizoaffective disorder.  The Veteran's schizoaffective disorder has been rated 100 percent disabling since December 1996.  The Veteran was adjudicated incompetent in June 1998.  The Board notes that the Veteran has also been receiving special monthly compensation since May 2003.  As the Veteran has a service-connected disability, the second element of his secondary service connection claim is met.  

The Veteran received a VA examination for his hypertension claim in December 2011.  The examiner opined that the Veteran's hypertension was less likely than not related to his service-connected schizoaffective disorder for the following reasons: the Veteran did not have elevated blood pressure readings in service, the Veteran reported treatment for hypertension beginning in 1998, and on the day the Veteran was examined his mental health status was stable but his blood pressure readings were still elevated.  The examiner did not address the issue of whether the Veteran's hypertension could be a side effect of his medications for schizoaffective disorder.  

An addendum opinion was requested and received in May 2013.  The examiner opined that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by his schizoaffective disorder because while the schizoaffective disorder may temporarily elevate his blood pressure, it would not do so on a continuous basis to affect the natural progression of his hypertension.  The examiner again did not address the issue of whether the Veteran's hypertension could be a side effect of his psychotropic medications.  

A VHA medical expert opinion was requested in November 2013 to address the issue of whether the Veteran's hypertension could be related to his service-connected schizoaffective disorder as a side effect of his psychotropic medications.  The medical expert opinion stated that the Veteran's psychotherapeutic medications could all worsen underlying hypertension but that the incidence of exacerbating hypertension was low overall. The medical expert observed that the Veteran's medical history indicated he had a diagnosis of essential hypertension dating back to at least 2001, and that it was very likely the Veteran had had primary hypertension throughout his trials on various psychotherapeutic medications.  

The medical expert reported that psychological stressors such as schizoaffective disorders may have a worsening effect on blood pressure, but that this effect is usually transient.  The expert stated there is no evidence that psychological disorders can lead to the development of hypertension.  However, the expert noted, uncontrolled schizoaffective disorder could lead to non-compliance with anti-hypertensive medications and therefore lead to worsening hypertension.  The expert concluded that it was less likely than not that the Veteran developed hypertension as a side effect of his schizoaffective disorder medications.  The expert also concluded that it was at least as likely as not that the Veteran's hypertension was aggravated by the medication Venlafaxine, which has a significant side effect of worsening hypertension.  

The medical expert provided an opinion that it was at least as likely as not the Veteran's existing hypertension was aggravated beyond its natural progression by one of the Veteran's medications for his service-connected schizoaffective disorder.  This medical nexus evidence establishes a connection between the Veteran's service-connected schizoaffective disorder and his hypertension.  Therefore, the third element of the Veteran's secondary service connection claim is met and the claim is granted.  See Wallin, supra.  

II. Duties to Notify and Assist

The Veteran's claim of entitlement to service connection has been granted.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for hypertension is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


